Citation Nr: 0909385	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son-in-law




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to May 1946, 
December 1946 to January 1957, and February 1966 to August 
1973.  He died in October 2003. The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim sought.

In November 2008, the appellant and her son-in-law testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Certificate of Death indicates the Veteran died in 
October 2003 due to cardiopulmonary arrest due to multisystem 
organ failure, as a consequence of open heart surgery.  
Cervical and lumbar radiculopathy was listed as a significant 
disorder contributing to death, but not related to the cause 
of death.  An autopsy was not performed.

2.  At the time of his death the Veteran was service 
connected for degenerative arthritis of the right hand, 
evaluated as 60 percent disabling; degenerative arthritis of 
the lumbar spine with radiculopathy, evaluated as40 percent 
disabling; degenerative arthritis of the left hand, evaluated 
as 40 percent disabling; degenerative arthritis of the 
cervical spine, with limitation of motion, evaluated as 30 
percent disabling; degenerative arthritis of the thoracic 
spine, with limitation of motion, evaluated as 10 percent 
disabling; and for deafness, malaria, idiopathic urticaria, 
gastritis, and hemorrhoids, each evaluated as noncompensable.  
The Veteran was in receipt of individual unemployability 
benefits from January 4, 2001, for a period of 2 years and 10 
months prior to death.

3.  A service connected disability did not contribute 
substantially or materially to his death, or aid or lend 
assistance to the production of death.


CONCLUSION OF LAW

The Veteran's death was not from disability due to a disease 
or an injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 1318, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.22, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated in December 2003 of the information and evidence needed 
to substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the appellant of how an 
effective date is assigned.  The record, however, shows that 
any prejudice that failure caused was harmless, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, and thus any questions as to 
the appropriate effective date to be assigned are rendered 
moot.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the application of 38 U.S.C.A. § 5103(a) in the context of a 
claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his lifetime, the notice in such a claim must include, 
inter alia, a statement of the conditions (if any) for which 
a veteran was service-connected at the time of his or her 
death.  Id. at 352-53.  While VA did not provide a formal 
Hupp letter, the representative demonstrated at the Board 
hearing that the appellant had actual knowledge of what the 
Veteran was service-connected for.  See Board hearing 
transcript, p. 6.  Hence, no further notice is in order.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including identified private medical records, and 
providing an opportunity for a hearing.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Background

The appellant contends that the Veteran's service-connected 
cervical and lumbar radiculopathy was a contributory factor 
in his cardiopulmonary arrest, which was the primary cause of 
death.  The appellant also argues that the Veteran's 
nonservice-connected diabetes mellitus, type II, residuals of 
a left nephrectomy, and service-connected malaria all 
contributed to his multisystem organ failure.  See Board 
hearing transcript, p. 6.

The Certificate of Death indicates the Veteran died in 
October 2003 due to cardiopulmonary arrest, due to 
multisystem organ failure, as a consequence of open heart 
surgery.  Cervical and lumbar radiculopathy was listed as a 
significant condition contributing to death but not related 
to the cause of death.  An autopsy was not performed. 

At the time of his death the Veteran was service connected 
for degenerative arthritis of the right hand, evaluated as 60 
percent disabling; degenerative arthritis of the lumbar spine 
with radiculopathy, evaluated as40 percent disabling; 
degenerative arthritis of the left hand, evaluated as 40 
percent disabling; degenerative arthritis of the cervical 
spine, with limitation of motion, evaluated as 30 percent 
disabling; degenerative arthritis of the thoracic spine, with 
limitation of motion, evaluated as 10 percent disabling; and 
for deafness, malaria, idiopathic urticaria, gastritis, and 
hemorrhoids, each evaluated as noncompensable.  The Veteran 
was in receipt of individual unemployability benefits from 
January 4, 2001, for a period of 2 years and 10 months prior 
to death.

His nonservice connected disorders included hypertension, 
chronic obstructive pulmonary disease, a history of 
cerebrovascular accidents, diabetes mellitus, type II, and a 
right inguinal hernia.  The Veteran underwent a left 
nephrectomy in 1998.  

On September 29, 2003, the Veteran was hospitalized for chest 
pain.  Records note a history of known coronary artery 
disease, status post stenting to the proximal left anterior 
descending and percutaneous transluminal coronary angioplasty 
with first diagonal in January 2003.  The Veteran complained 
of sharp pains in the left chest.  The attending physician 
scheduled a cardiac catheterization, "given his history of 
known coronary artery disease including stenting 9 months ago 
and his several cardiac risk factors, particularly his 
diabetes and his negative myocardial perfusion scan."  The 
cardiac catheterization showed severe multivessel disease, 
and the Veteran was transferred to a nearby hospital for 
further treatment.  He underwent emergent bypass on September 
30, 2003.  His postoperative course was complicated by severe 
hypertension and new atrial fibrillation.  The Veteran had a 
rapid ventricular rate, with a subsequent decline in his 
cardiac index.  The attending physician diagnosed acute renal 
failure in the setting of post coronary artery bypass graft, 
as well as a solitary kidney.  On October 8, 2003, the 
Veteran suffered respiratory failure.  On October 13, 2003, 
he underwent a fiberoptic bronchoscopy.  The Veteran passed 
away two days later.

Analysis

The Board has reviewed all the evidence in the claims file, 
which includes service treatment records and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the cause of death.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

Dependency and Indemnity Compensation benefits are payable to 
the surviving spouse if the veteran died from a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 
(2008).

Service connection for the cause of the veteran's death may 
be granted if a disability from a disease or an injury 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected 
disability will be considered as the principal cause of death 
when the disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

After a thorough review of the record, the Board finds that 
the Veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death.  The 
Veteran was not service connected for any form of heart or 
lung disease which would have led to the immediate cause of 
death, i.e., cardiopulmonary arrest.  Although the Veteran 
was service connected for cervical and lumbar degenerative 
joint disease, and while this disorder was listed as a 
significant condition contributing to death, there is no 
evidence to support any suggestion that arthritis contributed 
substantially or materially to the cause of death, that it 
combined to cause death, nor did it aid or lend assistance to 
the production of death.  No causal link is shown in the 
record between the Veteran's arthritis and his 
cardiopulmonary arrest.  In the medical records leading up to 
his death, there are no complaints of symptoms associated 
with arthritis and there is no evidence that arthritis 
exacerbated the Veteran's heart disorder.  As arthritis did 
not cause his death, entitlement to compensation based on 
this service-connected disability cannot be granted.

The appellant also argues that the Veteran's multiple 
service-connected disabilities caused his multisystem organ 
failure.  The record, however, preponderates against this 
argument.  According to the certificate of death, the cause 
of the Veteran's multisystem organ failure was due to 
complications caused by his open heart surgery.  No service-
connected disability was listed as a primary cause of death 
on the Certificate of Death.  Furthermore, the Veteran was 
not service connected for any disability that could have 
affected his organ failure.  Any disabilities that reasonably 
could have contributed to multisystem organ failure include 
those for which the Veteran was not service connected, such 
as hypertension, diabetes mellitus, type II, chronic 
obstructive pulmonary disease, and renal problems.  Other 
than diabetes mellitus, type II, the appellant does not argue 
that such disabilities should be service connected.  

The appellant does argue that the Veteran should have been 
service connected for diabetes mellitus, type II, because he 
served in Vietnam.  She also argues that his diabetes 
mellitus, type II, contributed to his cardiopulmonary arrest.  
Service connection for specific diseases, including diabetes 
mellitus, type II, may be presumed if a veteran was exposed 
during service to certain herbicides, including Agent Orange.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2008).  Veterans who served on active duty on the land mass 
of Republic of Vietnam during the period beginning on January 
9, 1962 and ending on May 7, 1975 shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

Unfortunately, while available service records show that the 
Veteran served in the Vietnam War, they do not show that he 
served on the land mass of Vietnam.  Assuming, however, that 
the Veteran actually did serve on the land mass of Vietnam 
that mere fact is not be enough to grant service connection 
for the cause of his death.  In this regard, if it is assumed 
that the Veteran served in Vietnam, he would then be found to 
be presumptively service connected for diabetes.  38 C.F.R. 
§§ 3.307, 3.309.  That fact, however, does not provide the 
necessary nexus tying his cardiopulmonary disease to either 
service or to a service connected disorder.  Without 
competent medical evidence linking cardiopulmonary disease to 
service, or to a service connected disability, the mere fact 
that the Veteran arguendo should have been service connected 
for diabetes is not enough to grant service connection for 
the cause of death.  

The appellant is free to attempt to reopen her claim by 
presenting evidence showing that the Veteran actually did 
serve in Vietnam, AND competent medical evidence showing that 
his diabetes caused or worsened his heart disease.  Should 
she do so the claim would be reviewed on the evidence then 
available.

The Board also notes that the Veteran was receiving total 
disability evaluation based on individual unemployability due 
to service connected disorders for two years and 10 months 
prior to his death.  In pertinent part, 38 C.F.R. § 3.22 
authorizes payment of dependency and indemnity compensation 
to a surviving spouse in cases where a veteran's death was 
not service-connected, provided that he was in receipt of or 
"entitled to receive" compensation at a total (100 percent) 
rating due to service-connected disabilities for 10 or more 
years immediately preceding his death.  As the Veteran was 
assigned a total disability evaluation based on individual 
unemployability due to service connected disorders for a 
period of less than 10 years immediately prior to his death, 
the appellant does not qualify for dependency and indemnity 
compensation under 38 C.F.R. § 3.22.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's many long years of 
honorable and faithful service to the United States.  The 
Board, however, is obligated to decide cases based on the law 
and the evidence, and not on equity.  See Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).

The Board also considered the appellant's sincerely held 
belief that the Veteran's service-connected disabilities 
caused his death.  Her lay opinion, however, is not competent 
evidence upon which to establish entitlement to the benefit 
sought on appeal.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but the preponderance of the 
evidence is against the claim, and the doctrine is therefore 
not applicable.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


